Campbell, Ch. J.
Turner, having become assignee of a grading contract, and the former contractor having become liable to several persons whom he had employed in various capacities to work for him, executed, on the same paper which contained the assignment to him, the following article:
“I, John A. Turner, of the city of Grand Rapids, and state of Michigan, do hereby agree and bind myself to pay. all sums of money due persons for labor heretofore performed on said street, on account of grading said street. The above word ‘labor’ is intended to apply to shovelers and teamsters only. J. A. Turner. Grand Rapids, December 4, 1869.”
Suit was brought by one of these laborers against Turner, and the defense, as presented by the exceptions, rested on the want of privity of contract between plaintiff and defendant.
The case falls directly within the principle of Pipp v. Reynolds, decided at the last April term. There was no contract relation between the parties to this suit. Turner was only bound to his assignor. The judgment must be reversed, with costs, and a new trial granted.
The other Justices concurred.